Title: Thomas Jefferson to William Champe Carter, 23 September 1813
From: Jefferson, Thomas
To: Carter, William Champe


          
            Dear Sir Monticello Sep. 23. 13.
            I was in hopes, after recieving the reacknolegement of your deed to mr Short that all further trouble was at an end. but
			 a more serious one arises. Colo Monroe called on me two days ago and stated that the deed to mr Short had run in upon his prior one, and included some of the land, which he claims now to have settled. as he does not state this error of the lines as of his own knolege, but from the
			 information of others, I am not without hopes he may be mistaken; because you conducted the Surveyor yourself in laying off mr Short’s land, which was so soon after your conveyance to Colo Monroe, that you could hardly have forgotten his lines. he is very fair, candid, and accomodating and will let it be settled in the most amicable way, but, Sir, the settlement will require your
			 presence. we propose that yourself, mr Short & Colo Monroe shall each name an Arbitrator, who shall go on the lines with a surveyor, and determine on the spot the right and the damages, if any. it is left to you to fix on the day of meeting most
			 convenient to yourself. this cannot be till the fall of the leaf; but the sooner after that the better; and
			 the rather as I shall go to Bedford the first week of November, and not return till the middle of O December. some time in the 3d or 4th week of Oct. if convenient to you, would be suitable. I subjoin the description of his land taken from his deed to refresh your memory, and tender you the assurances of my great esteem & respect
            Th:
                Jefferson
          
          
            ‘containing 1000. as be the same more or less & bounded as followeth to wit on the South by a run on the Eastern side of Dick’s plantation & running thence to the source of the said run: & thence in a strait line to the top of the S.W. mountains: North to the lands of mr Jefferson, & thence by the lands of Mazzei to the road; and along the sd road South to the beginning.’
          
        